Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141739(93)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellant,                                                                           Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 141739
                                                                    COA: 278411
                                                                    Kent CC: 06-006768-FC
  SAMMIE RAY BAILEY, JR.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration or clarification of this
  Court’s November 24, 2010 order is considered, and it is GRANTED.                 On
  reconsideration, the November 24, 2010 order is amended to read as follows:

              On order of the Court, the application for leave to appeal the July 20, 2010
      judgment of the Court of Appeals is considered, and it is GRANTED. The
      parties shall address: (1) whether the court erroneously instructed the jury as to
      the effect of provocation on a claim of self-defense, and (2) whether the
      reasonable doubt standard is sufficiently expressed when the court instructs the
      jury that, if there was a realistic or reasonable possibility that the defendant acted
      in self-defense, he is not guilty.

            The Prosecuting Attorneys Association of Michigan and the Criminal
      Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other
      persons or groups interested in the determination of the issues presented in this
      case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 3, 2011                    _________________________________________
         d0201                                                                 Clerk